DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, a switch power supply device, and claims 28-35 in the reply filed on 07/07/2021 is acknowledged. The traversal is on the ground(s) that a search for Groups I and II would not be a burden for the Examiner. This is not found persuasive because the limitations of withdrawn claims 1-34 in Group I requires further search and consideration, which is a serious burden on the examiner. Claims 1-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2019, 09/04/2019, 12/18/2019, 12/25/201905/25/2020, and 07/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 11/21/2018 are acceptable.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Regarding claim 29, the claim ends with a semicolon, not a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it’s not clear what’s intended by “in a plane where the magnetic core is located, a straight line contacts with or penetrates through the first winding column, and the common straight line also contacts with or penetrates through the second winding column, and the common straight line also contacts with or penetrates through the third winding column.” For examination purpose, the claim limitation in question is interpreted as the three winding columns 311-313 are formed on the same straight line, as seen in FIG. 3B, for example, of the present invention.
Claim 28 recites the limitation "the common straight line" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 32, it’s not clear if “the number of turns of the first secondary winding, the second secondary winding, the third secondary winding, the fourth secondary winding, the fifth secondary winding and the sixth secondary winding is one” means each of the first to six secondary windings is one turn, or if the combination of turn (fractional turns) of the first to six secondary winding is one.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG. Pub. No. 2018/0138801 A1) in view of Nakahori (U.S. Patent No. 8,339,808 B2).
With respect to claim 28, best understood in view of 35 USC 112(b) rejection, Chen teaches a switch power supply device 100 (FIGs. 1-16) comprising:
a magnetic component 110 (e.g. FIGs. 2-6) comprising:
a magnetic core 110-1 to 110-5 (e.g. FIG. 5), having a first winding column (middle leg of core 110-2), a second winding column (middle leg of core 110-3), a third winding column (middle leg of core 110-4), a first side column (e.g. left leg of core 110-1 through 110-5), a second side column (right leg of core 110-1 through 110-5), and a first cover plate 110T and a second cover plate (lower yoke of core 110-5) which are disposed opposite to each other, wherein the second winding column is disposed between the first winding column and the third winding column, the first side column and the second side column are disposed respectively outside the first winding column and the third winding column, the first cover plate and the second cover plate are disposed respectively above and below the first winding column, the second winding column, the third winding column, the first side column and the second side column to form a closed magnetic flux loop, and wherein, in a plane where the magnetic core is located, a straight line (vertical line through the first column) contacts with or penetrates through the first winding column, and the common straight line also contacts with or penetrates through the second winding column, and the common straight line also contacts with or penetrates through the third winding column;
a primary circuit 132 (FIG. 1) for receiving an input voltage, and converting the input voltage into a primary voltage VI (para. [0025]);
an isolation conversion module 122-2 through 122-4 (e.g. FIG. 1) for converting the primary voltage into a secondary voltage, comprising:
a first transformer comprising a first primary winding P2, a first secondary winding S3 and a second secondary winding S4;

a third transformer comprising a third primary winding P4, a fifth secondary winding S7 and a sixth secondary winding S8; and
a secondary circuit (circuit connected to secondary side windings) for converting the secondary voltage into an output voltage VO;
wherein the first primary winding, the first secondary winding and the second secondary winding are wound on the first winding column, the second primary winding, the third secondary winding and the fourth secondary winding are wound on the second winding column, and the
third primary winding, the fifth secondary winding and the sixth secondary winding are wound on the third winding column (paras. [0024], [0027], [0036], [0040], and [0043]). Chen does not expressly teach a magnetic flux of the first winding column and a magnetic flux of the third winding column have a first direction, and a magnetic flux of the second winding column has a second direction opposite to the first direction.
	Nakahori teaches a switch power supply (FIGs. 12-13), wherein a magnetic flux of the first winding column UC1 and a magnetic flux of the third winding column UC3 have a first direction (upward solid arrow), and a magnetic flux of the second winding column UC2 has a second direction (downward solid arrow) opposite to the first direction (col. 16, lines 55-63). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flux directions as taught by Nakahori to the switch power supply device of Chen to provide the required magnetic path.
With respect to claim 29, Chen in view of Nakahori teaches the switch power supply device of claim 28,
wherein the first secondary winding S3 is connected to the second secondary winding S4 in series, a first end (top end) of the first secondary winding S3 is electrically coupled to a first output terminal 118 via a first switch SR3, a second end (lower end) of the second 
wherein the third secondary winding S5 is connected to the fourth secondary winding S6 in series, a first end (upper end) of the third secondary winding S5 is electrically coupled to the first output terminal via a third switch SR5, a second end (lower end) of the fourth secondary winding S6 is electrically coupled to the first output terminal via a fourth switch SR6, and a second end (lower end) of the third secondary winding and a first end (upper end) of the fourth secondary winding are connected and electrically coupled to the second output terminal;
wherein the fifth secondary winding S7 is connected to the sixth secondary winding S8 in series, a first end (upper end) of the fifth secondary winding S7 is electrically coupled to the first output terminal via a fifth switch SR7, a second end (lower end) of the sixth secondary winding is electrically coupled to the first output terminal via a sixth switch SR8, and a second end of the fifth secondary winding and a first end of the sixth secondary winding are connected and electrically coupled to the second output terminal
With respect to claim 30, Chen in view of Nakahori teaches the switch power supply device of claim 28, wherein:
a first end (upper end) of the first primary winding is electrically coupled to one end (upper end) of the primary circuit;
a first end (upper end) of the second primary winding is electrically coupled to a second end (lower end) of the first primary winding; and
a first end (upper end) of the third primary winding is electrically coupled to a second end (lower end) of the second primary winding, and a second end (lower end) of the third primary winding is electrically coupled to the other end (lower end) of the primary circuit (Chen, para. [0046]).
With respect to claim 31, Chen in view of Nakahori teaches the switch power supply device of claim 28, wherein the first primary winding, the second primary winding and the third primary winding are PCB windings or triple insulated wire windings (Chen, para. [0048]).
With respect to claim 32, best understood in view of 35 USC 112(b) rejection, Chen in view of Nakahori teaches the switch power supply device of claim 28, wherein the number of turns of the first secondary winding, the second secondary winding, the third secondary winding, the fourth secondary winding, the fifth secondary winding and the sixth secondary winding is one (Chen, para. [0048], Chen, col. 15, lines 58-63).
With respect to claim 33, Chen in view of Nakahori teaches the switch power supply device of claim 28, wherein the first secondary winding, the second secondary winding, the third secondary winding, the fourth secondary winding, the fifth secondary winding and the sixth secondary winding are PCB windings or copper sheet windings (Chen, para. [0048]).
With respect to claim 34, Chen in view of Nakahori teaches the switch power supply device of claim 28, wherein the input voltage is in a range from 300V to 450V (para. [0024]). Chen in view of Nakahori teaches the claimed features. Therefore, the switch power supply device of Chen in view of Nakahori would have the claimed feature.
With respect to claim 35, Chen in view of Nakahori teaches the switch power supply device of claim 28, wherein the input voltage is in a range from 36V to 72V (para. [0024]). Chen in view of Nakahori teaches the claimed features. Therefore, the switch power supply device of Chen in view of Nakahori would have the claimed feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837